DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
(2) Response to Argument
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 3-5, filed 04/05/2021, with respect to the rejection(s) of claim(s) 1 and 4, 6, 8, 12, 14-20, and 22-23 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art before the effective filing date of the present application, that teaches the limitations of a processor that calculates an average of more than one signals and wherein said calculated average is used by the adaptive filter algorithm for analyzing a signal.
The applicant’s arguments are persuasive and overcome the 112 rejection.
Claim Rejections - 35 USC § 103
Claims 1, 2 and 4, 6, 8, 12, 14-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (U.S. PG Pub 2014/0121548 A1) in view of Mickley et al (U.S. PG Pub 2007/0225610 A1) and Ferber et al (U.S. PG Pub 2016/0242700 A1).
Regarding claim 1, Lou disclose a system for filtering cardiac signals (Abstract), the system comprising: a plurality of cardiac terminals adapted to collect cardiac electrophysiological potentials from a plurality of cardiac electrodes placed at respective cardiac locations in or on an individual (Lou 
Mickley also teaches plurality of cardiac terminals adapted to collect cardiac electrophysiological potentials from a plurality of cardiac electrodes placed at respective cardiac locations in or on an individual (Figure 7A shows multiple cardiac leads 1V-6V on an individual set up to record electrophysiological potentials) and further teaches both a bipolar and a unipolar ECG configuration wherein the unipolar configuration further comprises one or more different terminal(s) adapted to collect one or more indifferent electrophysiological potentials from one or more indifferent electrodes placed in or on the individual and wherein the processor is also arranged to process one or more indifferent signals based on the one or more collected indifferent electrophysiological potentials, wherein said adaptive filter algorithm includes signals based on said one or more indifferent input signal(s). (Paragraph 39 and 40, ECG system may be unipolar or bipolar configuration; the unipolar configuration utilizes leads that are placed on the three limbs, each of which operate as an indifferent (ground/reference) electrode). Mickley further teaches an amplifier stage which is a differential amplifier stage adapted to amplify the electro-physiological potentials collected from the cardiac and/or indifferent terminals with respect to a signal reference to obtain respective cardiac and/or indifferent signals and wherein the signal reference is based on an average of the obtained respective cardiac and/or indifferent signals and where the input signals to the processor are based on the cardiac and/or indifferent signals (Paragraph 40, differential amplifier fed measurement signal from the ECG lead and indifferent signals from the 3 indifferent electrodes on the limb where the indifferent signals are averaged to serve as a reference signal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configuration of the ECG system disclosed by Lou to utilize a unipolar configuration taught by Mickley because Mickley teaches that a unipolar configuration results in a less complex ECG system setup (Mickley paragraph 39, bipolar setup increases the system’s complexity compared with unipolar setup), and for the averaging functionality, the motivation to 
Ferber further teaches a processor that calculates an average of more than one signals and wherein said calculated average is used by the adaptive filter algorithm for analyzing a signal (Ferber paragraph 97 teaches where signal measurements are averaged and a Kalman Filter (nonlinear, unscented Kalman filter, e.g.) are applied to the averaged measurements).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Lou in view of Mickley to have the processor taught by Lou to calculate the averages of the signals and have the calculated averages used by the adaptive filter taught by Lou to provide a first estimate of the frequency of the noise component. The motivation being that the averaged signals provide a more normal and simplified version of the signals being used by the adaptive filter.
Regarding claim 2, the modified invention of Lou in claim 1 teaches the system according to claim 1, wherein the one or more estimated noise components of said adaptive filter algorithm are estimated as one or more sinusoidal waves where the amplitude, the phase shift and the frequency are estimated by the adaptive filter algorithm (Lou paragraphs 44 and 45, the adaptive filter estimates the noise signal to be removed from the input signal, the noise signal includes amplitude, frequency and phase).
Regarding claim 4, the modified invention of Lou in claim 1 teaches the system according to claim 1, wherein the adaptive filter is based on a non-linear algorithm (Ferber paragraph 97 teaches where signal measurements are averaged and a Kalman Filter (nonlinear, unscented Kalman filter, e.g.) are applied to the averaged measurements).
It would be clear and obvious to one of ordinary skill in the art before the effective filling date to further modify Lou by Ferber to incorporate a Kalman filter, which is a common example of a nonlinear filter, in order to effectively filter noise from a cardiac signal. 
Regarding claim 6, the modified invention of Lou in claim 1 teaches the system according to claim 1, and Mickley further teaches both a bipolar and a unipolar ECG configuration wherein the unipolar configuration further comprises one or more different terminal(s) adapted to collect one or more indifferent electrophysiological potentials from one or more indifferent electrodes placed in or on the individual and wherein the processor is also arranged to process one or more indifferent signals based on the one or more collected indifferent electrophysiological potentials, wherein said adaptive filter algorithm includes signals based on said one or more indifferent input signal(s). (Paragraph 39 and 40, ECG system may be unipolar or bipolar configuration; the unipolar configuration utilizes leads that are placed on the three limbs, each of which operate as an indifferent (ground/reference) electrode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configuration of the ECG system disclosed by Lou to utilize a unipolar configuration taught by Mickley because Mickley teaches that a unipolar configuration results in a less complex ECG system setup (Mickley paragraph 39, bipolar setup increases the system’s complexity compared with unipolar setup).
Regarding claim 8, the modified Lou teaches wherein a unipolar ECG configuration system is further adapted to determine respective unipolar cardiac signals by subtracting one or more of the one or more indifferent signals from the cardiac signals and wherein the adaptive filter algorithm is run on one or more signals based on said unipolar cardiac signals (Mickley Paragraph 40, both the reference and measurement signal is fed into the differential amplifier, which then subtract the portion of the measurement signal that includes reference signal from the portion of the measurement signal that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ECG configuration disclosed by Lou to further incorporate a unipolar setup that includes subtracting the indifferent signal from cardiac signal in order to provide an cardiac signal output that’s representative of the signal measured by the ECG lead (Mickley paragraph 40, differential amplifier used to subtract reference signal from measurement signal to get a representative ECG lead signal).
Regarding claim 12, the modified invention of Lou in claim 1 teaches everything in claim 1 and Lou further discloses wherein the processor is adapted to analyze the frequency spectrum of one or more of the one or more cardiac signals and/or the one or more indifferent signals to determine the frequency or the frequencies which contribute(s) the most to the noise (Lou paragraphs 44-56, describing the algorithm in full where the frequency that contributes most to the noise is estimated and removed from the input ECG signal; see also Lou patent col. 6, line 56-Col. 8, line 24.
Regarding claim 14, the modified invention of Lou in claim 1 teaches everything in claim 1 and Lou further discloses wherein the adaptive filter algorithm is run multiple times, starting with the frequency which has the greatest contribution to the noise, and repeated at relevant harmonics, the estimated sine wave of each frequency being subtracted from the input signal before running the algorithm for the next harmonic (Lou paragraphs 48, 49 and 95, when the algorithm is run, the estimated noise is updated as function over the previous noise and the algorithm may be repeated on harmonics of the base frequency; see also Lou patent col. 7, lines 20-36.
Regarding claim 15, the modified invention of Lou in claim 1 teaches everything in claim 1 and Lou further discloses wherein the processor comprises a spike detection algorithm and wherein the processor stops the adaptive filter algorithm when a spike is detected in the cardiac signal (Lou 
Regarding claim 16, the modified invention of Lou in claim 1 teaches the system according to claim 1, wherein the adaptive filter is based on an extended Kalman filter or an unscented Kalman filter. (Ferber paragraph 97 teaches where signal measurements are averaged and a Kalman Filter (nonlinear, unscented Kalman filter, e.g.) are applied to the averaged measurements).
It would be clear and obvious to one of ordinary skill in the art before the effective filling date to further modify Lou by Ferber to incorporate an unscented Kalman filter in order to effectively filter noise from a cardiac signal. 
Regarding claim 17, Lou disclose a system for filtering cardiac signals (Abstract), the system comprising: a plurality of cardiac terminals adapted to collect cardiac electrophysiological potentials from a plurality of cardiac electrodes placed at respective cardiac locations in or on an individual (Lou paragraphs 35-37, ECG sensor inputs 106 connected to electrodes configured to be placed on a human);  and a processing device adapted to process one or more input signals which are based on the collected cardiac and/or indifferent signals (Lou paragraph 37, ECG sensor inputs connect to electrodes which detect and communicate electrical signals to a controller 102), wherein said processing comprises running an adaptive filter algorithm on one or more intermediate signals based on the input signals, said adaptive filter algorithm being arranged to calculate one or more estimated noise component(s) of said one or more intermediate signals and being arranged to subtract said one or more estimated noise component(s) respectively from said one or more intermediate signals (Abstract; Lou paragraphs 44, 45 and 56, the ECG input signal includes both the heart related signal and a sinusoidal noise signal; the system includes hardware and software which implements an adaptive filter algorithm to estimate the sinusoidal noise and subtract the estimated noise from the input signal to result in a de-noised ECG 
Mickley also teaches plurality of cardiac terminals adapted to collect cardiac electrophysiological potentials from a plurality of cardiac electrodes placed at respective cardiac locations in or on an individual (Figure 7A shows multiple cardiac leads 1V-6V on an individual set up to record electrophysiological potentials) and further  teaches an amplifier stage which is a differential amplifier stage adapted to amplify the electro-physiological potentials collected from the cardiac and/or indifferent terminals with respect to a signal reference to obtain respective cardiac and/or indifferent signals and wherein the signal reference is based on an average of the obtained respective cardiac and/or indifferent signals and where the input signals to the processor are based on the cardiac and/or indifferent signals (Paragraph 40, differential amplifier fed measurement signal from the ECG lead and indifferent signals from the 3 indifferent electrodes on the limb where the indifferent signals are averaged to serve as a reference signal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configuration of the ECG system disclosed by Lou to utilize a unipolar configuration taught by Mickley because Mickley teaches that a unipolar configuration results 
Ferber further teaches a processor that calculates an average of more than one signals and wherein said calculated average is used by the adaptive filter algorithm for analyzing a signal (Ferber paragraph 97 teaches where signal measurements are averaged and a Kalman Filter (nonlinear, unscented Kalman filter, e.g.) are applied to the averaged measurements).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Lou in view of Mickley to have the processor taught by Lou to calculate the averages of the signals and have the calculated averages used by the adaptive filter taught by Lou to provide a first estimate of the frequency of the noise component. The motivation being that the averaged signals provide a more normal and simplified version of the signals being used by the adaptive filter.
Regarding claim 18, the modified invention of Lou in claim 17 teaches the system according to claim 17, wherein the one or more estimated noise components of said adaptive filter algorithm are estimated as one or more sinusoidal waves where the amplitude, the phase shift and the frequency are estimated by the adaptive filter algorithm (Lou paragraphs 44 and 45, the adaptive filter estimates the noise signal to be removed from the input signal, the noise signal includes amplitude, frequency and phase).
Regarding 19, the modified invention of Lou for claim 17 teaches the system according to claim 17, wherein the adaptive filter is based on a non-linear algorithm (Ferber 97 teaches where signal 
It would be clear and obvious to one of ordinary skill in the art before the effective filling date to further modify Lou by Ferber to incorporate a Kalman filter, which is a common example of a nonlinear filter, in order to effectively filter noise from a cardiac signal. 
Regarding claim 20, the modified invention of Lou in claim 17 teaches the system according to claim 17, wherein the adaptive filter is based on an extended Kalman filter or an unscented Kalman filter. (Ferber paragraph 97 teaches where signal measurements are averaged and a Kalman Filter (nonlinear, unscented Kalman filter, e.g.) are applied to the averaged measurements).
It would be clear and obvious to one of ordinary skill in the art before the effective filling date to further modify Lou by Ferber to incorporate an unscented Kalman filter in order to effectively filter noise from a cardiac signal. 
Regarding claim 22, the modified invention of Lou in claim 17 teaches everything in claim 17 and Lou further discloses wherein the processor is adapted to analyze the frequency spectrum of one or more of the one or more cardiac signals and/or the one or more indifferent signals to determine the frequency or the frequencies which contribute(s) the most to the noise (Lou paragraphs 44-56, describing the algorithm in full where the frequency that contributes most to the noise is estimated and removed from the input ECG signal; see also Lou patent col. 6, line 56-Col. 8, line 24.
Regarding claim 23, the modified invention of Lou in claim 17 teaches everything in claim 17 and Lou further discloses wherein the processor comprises a spike detection algorithm and wherein the processor stops the adaptive filter algorithm when a spike is detected in the cardiac signal (Lou paragraph 68, robustness enhancer unit acts as a switch and ensures that parameter updates for the filter algorithm takes place away from ECG signal spikes, therefore, the algorithm is turned off while spikes are occurring).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (U.S. PG Pub 2014/0121548 A1) in view of Mickley et al (U.S. PG Pub 2007/0225610 A1) and Ferber et al (U.S. PG Pub 2016/0242700 A1), as applied above in claim 2, and further in view of Ma (US 20090177097).
Regarding claim 3, Lou does not disclose wherein the one or more estimated noise components are estimated to be in the form n=a sin (0)+b cos (0).
Ma teaches an ECG system with a noise filtering algorithm where the noise component is estimated to be in the form n=a sin (0)+b cos (0) and filtered out (Paragraph 54, motion signal in the form of n=a sin (0)+b cos (0) to be filtered out).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the arts to modify the estimated noise component disclosed by Lou to further incorporate the noise component taught by Ma because Ma utilizes its disclosed noise component to eliminate motion noise and preserve the heartbeat signal (Ma paragraph 77, signal due to motion should be canceled out and preserve the heartbeat signal).
Claim 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (U.S. PG Pub 2014/0121548 A1) in view of Mickley et al (U.S. PG Pub 2007/0225610 A1) and Ferber et al (U.S. PG Pub 2016/0242700 A1), as applied above, and in further view of Babaeizadeh (U.S. PG Pub 2019/0282180 A1).
Regarding claim 10, the modified invention of Lou in claim1, does not disclose wherein the system comprises one or more band pass filter(s) on the one or more cardiac signal(s), said band pass filter(s) being centered around the expected main frequency and/or the expected harmonics of the main frequency.
Babaeizadeh teaches an ECG system that utilizes a band pass filter on a cardiac signal, said band pass filter being centered around the expected main frequency and/or the expected harmonics of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ECG system of the modified invention of Lou in claim 1 and further incorporate a band pass filter taught by Babaeizadeh in order to remove sampling aliasing effect that may occur (Paragraph 70, band-pass filter used to remove sampling aliasing effect).
Regarding claim 21, the modified invention of Lou in claim 17, does not disclose wherein the system comprises one or more band pass filter(s) on the one or more cardiac signal(s), said band pass filter(s) being centered around the expected main frequency and/or the expected harmonics of the main frequency.
Babaeizadeh teaches an ECG system that utilizes a band pass filter on a cardiac signal, said band pass filter being centered around the expected main frequency and/or the expected harmonics of the main frequency (Paragraph 70, ECG signal passed through a band-pass filter to remove low and high frequency noise and remove sampling aliasing effects).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ECG system of the modified invention of Lou in claim 17 and further incorporate a band pass filter taught by Babaeizadeh in order to remove sampling aliasing effect that may occur (Paragraph 70, band-pass filter used to remove sampling aliasing effect).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified invention of Lou et al (U.S. PG Pub 2014/0121548 A1) in view of Mickley et al (U.S. PG Pub 2007/0225610 A1),  Ferber et al (U.S. PG Pub 2016/0242700 A1), and Babazideh, as applied to claim 10 above, and further in view of Goodman (US 20030036685).
Regarding claim 11, the modified invention of Lou in claim 10, does not disclose wherein the system compensates the one or more estimated noise components prior to subtracting it (them) from the input signal with the known phase shift of the band pass filter.
Goodman teaches a noise filtering system that includes a bandpass filter where the system contains an algorithm that compensates the noise signal prior to subtracting it (them) from the total measured signal with the known phase shift of the band pass filter (Paragraph 175, band pass filter introduces phase delay into the signal and therefore adjustment is made to the signal to compensate for the phase delay).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bandpass algorithm disclosed by the modified invention of Lou in claim 10 to further incorporate the compensation algorithm taught by Goodman in order to compensate for the phase delay introduced by the band pass filter (Goodman paragraph 175, compensating the phase delay introduced by the band pass filter).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified invention of Lou et al (U.S. PG Pub 2014/0121548 A1) in view of Mickley et al (U.S. PG Pub 2007/0225610 A1),  Ferber et al (U.S. PG Pub 2016/0242700 A1), as applied above in claim 12,  and further in view of Lisy (US 9579060).
Regarding claim 13, the modified Lou does not disclose wherein the frequency analysis is performed via a Goertzel algorithm at the expected main frequency and at relevant harmonics of the expected main frequency.
Lisy teaches an ECG system that utilizes a Goertzel algorithm for frequency analysis of frequency domains (Col. 8, lines 19-38, Goertzel algorithm used for frequency domain analysis of ECG signal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the frequency analysis disclosed Lou and to incorporate the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792